Citation Nr: 1117260	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure (Agent Orange).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In February 2009, the Board remanded this appeal for further development, to include sending appropriate notice to the Veteran regarding evidence he could submit to substantiate his claim.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The claim for entitlement to service connection for posttraumatic stress disorder was allowed in December 2010, and because this was a full grant of the benefit sought, that claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran was afforded a hearing with a Decision Review Officer (DRO) in April 2006.  The transcript is of record.  

As addressed by the Appeals Management Center in December 2010, the issue of service connection for a low back injury has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having diabetes mellitus, type II, which is a disease recognized by the VA Secretary as etiologically related to herbicide exposure.

2.  The Veteran's consistent contentions regarding his entry on the coast of Vietnam for purposes of assisting refugees evacuate to the USS Denver docked offshore, in light of his military occupational specialty in water transportation are credible, and reasonable doubt is resolved in the Veteran's favor such that he had service in Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus, type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

"Service in Vietnam," for purposes of applying the herbicide presumption, includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), in that the regulation requires the Veteran to have been present on the landmass or inland waters of Vietnam in order for presumptive service connection to attach for one of the enumerated disorders.  Thus, if a naval Veteran served outside of the inland waterways, and never went ashore, the regulatory presumption of herbicide exposure does not attach.  See Haas, 525 F.3d at 1193- 94; VAOPGCPREC 27-97 (holding that service on a deep-water naval vessel in waters offshore of the Republic of Vietnam is not qualifying service in Vietnam).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  

The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus.  The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42,600 (June 4, 2002); 68 Fed. Reg. 27,630 (May 30, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).  

In pertinent part, the rebuttable presumption provisions of 38 U.S.C.A. § 1113 provide that where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of the applicable presumptive diseases, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection will not be in order.  38 U.S.C.A. § 1113 (West 2002).

Evidence which may be considered in rebuttal of service incurrence of a disease listed in section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d) (2010).  

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information, and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

VA medical records show the Veteran has diabetes mellitus, type II and takes such medications as Metformin.  As such, he has one of the enumerated diseases presumptively due to herbicide exposure.  

The Veteran contended that he was exposed to herbicides while stationed aboard the USS DENVER off the coast of Vietnam in late April and early May 1975.  He specifically contended that he set foot on the shores of Vietnam in the process of operating "mike" boats during Operation Frequent Wind.  In his October 2003 claim he wrote that he spent time onshore assisting refugees to board a "mike" boat.  In November 2005, he explained that his duties included going to shore to pick up refugees and load what belongings they were allowed to bring.  At the April 2006 Decision Review Officer (DRO) hearing, the Veteran testified that as a line handler on a "mike" boat he made seven trips to shore to pick up refugees.  He explained that "mike" boats were personnel transport craft that could carry approximately 75 to 80 people. 

In October 2004, the then United States Armed Forces Center for Research of Unit Records coordinated its research with the Naval Historical Center at the Washington Navy Yard, and the Federal Records Center in Suitland, Maryland, in an attempt to locate records.  Both agencies were unable to locate the USS DENVER's 1975 deck logs, and in addition, the Naval Historical Center was unable to locate a 1975 USS DENVER command history.  Thus, records were unavailable.

In December 2004, the RO denied service connection and stated that although the Veteran reported that he served aboard the USS DENVER in April 1975, a review of his service personnel records reflected he was still in boot camp at that time and did not join that ship until the end of July 1975.  In his Notice of Disagreement, the Veteran disputed the RO's finding that he did not board the USS DENVER until July 1975, and he later submitted a copy of a vaccination record showing he received a vaccination on May 3, 1975, while aboard the USS DENVER.  Further, the Veteran's service treatment records show he was seen at sick call on the USS DENVER on May 8, 1975.  The Board observes that the personnel records show that the Veteran completed training in March 1975.  In addition, administrative remarks for the USS Denver show the Veteran's sea duty commencement date was established as May 1975.  

At his DRO hearing in April 2006, the Veteran testified that he had not been able to obtain the USS DENVER's ship logs or records.  He said that he and his representative had contacted two or three different agencies trying to locate those records, but they were "sealed down" from April 1975 to December 1975.  The Veteran testified that he had been unable to obtain an explanation of the records location or why they could not be released.  The DRO commented that the RO had received a negative reply from "the Center for Research."

The Veteran submitted an Internet article that discussed the USS Denver, and how it was one of the first ships to receive South Vietnamese refugees.  The site noted that not only were refugees brought in by "Huey" helicopters but that the last refugees were all taken in by boats of the amphibious ships, as well as some landing craft salvaged and manned by USS Denver's crew.  

Following the Board's remand, the RO obtained the USS Denver's 1975 command history, which is consistent with the earlier submitted Internet article.  It stated that en route to Vung Tao, South Vietnam, facilities to hold many thousands of refugees were established onboard.  On April 29, the USS Denver was in sight of Vung Tao, and assumed position among some 48 other ships of the United States Seventh Fleet.  The USS Denver's special organization for handling refugees was called into action, and it became one of the first to receive refugees from "Huey" helicopters.  The last refugees were transported by boats of the amphibious ships, and landing craft that were salvaged and manned by the USS Denver's crew. 

The evidence supports the Veteran's credible contentions that he spent some brief time actually ashore in the Republic of Vietnam.  Given that the evidence shows the USS Denver was involved in evacuating refugees from South Vietnam during the relevant time period, and the Veteran's military occupational specialty was in water transportation, the Veteran's contentions regarding going onshore to assist in loading "mike" boats with refugees are consistent with his duties and the ship's activities.  There is no requirement that a stay onshore be lengthy in order to qualify for the regulatory presumption, and thus the fact that the onshore visit was only to assist in the loading of refugees onto the boat is not detrimental to the claim.  Indeed, resolving reasonable doubt in favor of the Veteran, he had active service in Vietnam.  

The Board finds that the Veteran served in Vietnam during the Vietnam era, and has been diagnosed as having diabetes mellitus, type II.  Thus, the Veteran's diabetes mellitus, type II is legally presumed to be due to exposure to an herbicide agent in Vietnam.  38 C.F.R. §§ 3.307(d), 3.309(e).  


ORDER

Service connection for diabetes mellitus, type II, as due to herbicide exposure is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


